Title: From Thomas Jefferson to Lafayette, 12 March 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
Richmond March 12th 1781

The inclosed is a Copy of a Letter which was intended to have awaited you in Virginia. But as there seems to be a probability that you will be detained at the Head of Elk longer than you could have expected, I have thought it best to send a Copy there also.
An Idea having unfortunately got abroad that the militia now called on are intended to storm the Enemy’s works at Portsmouth, the numbers which actually march from the several Counties are so far short of what we ordered as never happened before, and as to have baffled our Calculations on probable Deficiencies. As these have become further known and expected we have ordered in additional numbers. From this Cause I am informed the Blockade of Arnold on the Norfolk Side has not taken place as I had reason to believe when I wrote to you on another Occasion.
By the best accounts I can get the Enemy have three vessels of Force in the Bay in addition to those Arnold had before. What few armed vessels we could get are in James River, and cannot be got out nor, could we get them out, are they of force sufficient to venture up the Bay. Should a French naval Force superior to that of the enemy arrive in the Bay, I make no Doubt you will still think it necessary to be assured that there are not in the upper part of the Bay vessels of the Enemy sufficient to do you Injury. I fear the number of Boats requisite for landing your men and Cannon will be very defective.
Baron Steuben thinks 20 necessary, but there cannot be half that number procured. The boats built for use in the upper part of James river cannot navigate the lower parts of it nor can any be brought round from the other rivers. Perhaps it will be in your power to bring a number of boats with you. We have every instrument in motion which can avail us on this most interesting Occasion, but a want of means circumscribes our Exertions. I think it proper therefore to reduce your expectations from what should be ready to what will probably be ready, and even calculating on probabilities I find it necessary to reduce my own expectations at Times. I know that you will be satisfied to make the most of an unprepared [people] who have the war now for the first Time seriously fixed in their Country, and have therefore all those Habits to acquire which their Northern Brethren had in the year 1776 and which they have purchased at so great an expence.

I have the honor to be with Sentiments of very particular esteem & respect Sir Your &c.,

T. J.

